Citation Nr: 0906252	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-04 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1945 to 
July 1946 and from February 1951 to June 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefit sought.

In September 2008, the Board remanded this claim for further 
development.  It is again before the Board for review.


FINDINGS OF FACT

1.  The Veteran is currently service connected for 
hypertension, evaluated as 10 percent disabling; bilateral 
hearing loss, evaluated at 10 percent disabling; status post 
pacemaker implant due to sick sinus syndrome associated with 
hypertension, evaluated at 10 percent disabling; benign 
prostatic hypertrophy, evaluated as noncompensable; 
incomplete right foot drop, residual of cerebrovascular 
accident (x2), to include bimalleolar fracture of the right 
ankle, associated with hypertension, evaluated at 20 percent 
disabling; and residuals of a lumbar spine fracture, 
secondary to incomplete foot drop, evaluated as 
noncompensably disabling.

2. The Veteran is not shown to be, as a result of his 
service-connected disabilities, permanently bedridden or so 
helpless as to be in need of the regular aid and attendance 
of another person.

3.  The Veteran has no single service-connected disability 
that is currently rated as 100 percent disabling; and he is 
not substantially confined to his home or its immediate 
premises by reason of service-connected disability.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance or due 
to being housebound have not been met.  38 U.S.C.A. §§ 1114, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.350, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA provided notice in April 2006 correspondence 
of the information and evidence needed to substantiate and 
complete a claim.  VA has fulfilled its duty to assist the 
Veteran in obtaining identified and available evidence needed 
to substantiate a claim, including as warranted by law, 
affording VA examinations.  The Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

Analysis

The Veteran seeks entitlement to special monthly compensation 
based on the need for regular aid and attendance and/or being 
housebound.

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b)(3).

The following factors will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of a claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustments of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of a claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, either physical or mental, which requires care 
or assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).

A finding that the veteran is "bedridden" will provide a 
proper basis for the determination.  Bedridden will be that 
condition which, through its essential character, actually 
requires that the veteran remain in bed.  The fact that a 
veteran has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  Id.

The particular personal functions that the veteran is unable 
to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that a veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon 
an opinion that the claimant's condition is such as would 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran is service connected for hypertension, evaluated 
as 10 percent disabling; bilateral hearing loss, evaluated at 
10 percent disabling; status post pacemaker implant due to 
sick sinus syndrome associated with hypertension, evaluated 
at 10 percent disabling; benign prostatic hypertrophy, 
evaluated as noncompensable; incomplete right foot drop, 
residual of cerebrovascular accident (x2), to include 
bimalleolar fracture of the right ankle, associated with 
hypertension, evaluated at 20 percent disabling; and lumbar 
spine fracture, as secondary to incomplete foot drop, 
evaluated as noncompensably disabling.

In March 2006, the Veteran fractured his ankle.  He underwent 
an open reduction and internal fixation of the tibia fracture 
and the cast was removed in April 2006.  After this fracture, 
he applied for to special monthly compensation because of his 
limited mobility.  See March 2006 to special monthly 
compensation questionnaire (noting that Veteran unable to 
walk unaided, but not confined to bed.  He was able to feed 
himself and care for needs of nature.)

He was provided with a VA examination in April 2006.  The 
Veteran did not have an attendant when he reported for this 
examination.  At the time of the examination, he was in a 
surgical boot with a four-point walker.  A surgical cast had 
been removed only four days prior to the examination.  The 
Veteran was able to use the toilet, dress, groom, and get in 
and out of bed without assistance.  He needed some assistance 
with bathing.  He was able to drive.  At the time of the 
examination, the Veteran was temporarily living in a 
residential care facility (assisted living) because of his 
limited mobility.  The examiner opined that he was able to 
carry out his activities of daily living without assistance.  

At a November 2006 VA examination, the Veteran had no problem 
walking or sitting.  He ambulated with a cane.  He was unable 
to stand more than 20 minutes.  He reported no pain and no 
swelling in his right ankle, although he did have weakness.

The record does not reflect that the Veteran has an inability 
to dress or undress himself, to feed himself, to groom 
himself, or to attend to the wants of nature due to his 
service connected disorders.  While the Veteran reportedly 
had temporary difficulty walking unaided or bathing after his 
ankle fracture, he was still able to care for the needs of 
nature, feed himself, and he was not confined to bed.  See 
March 2006 to special monthly compensation questionnaire.  At 
the April 2006 VA examination, the Veteran did not report any 
problems other than requiring assistance with bathing.  In 
November 2006, the Veteran had no problems walking.  The 
Veteran has denied being bedridden due to his service 
connected disorders and such restriction is not shown in the 
medical evidence of record.  Notably, the Veteran reported 
being able to drive and remaining out of the house most days.  
See April 2006 VA examination.  Regarding incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from hazards or dangers 
incident to his daily environment, the Board is aware that 
the Veteran's incomplete right foot drop has resulted in 
falls.  The Board is also aware that the Veteran was in an 
assisted living facility for six weeks following his injury.  
The Veteran, however, was able to ambulate without 
assistance, to include leaving his home regularly.  The 
Veteran additionally does not meet any other factors relating 
to aid and assistance.  The Board concludes that the 
preponderance of the evidence does not show that the 
veteran's service-connected disabilities alone render him so 
helpless as to be in need of the regular aid and attendance 
of another person.

The regulations also provide additional compensation on the 
basis of being housebound where the veteran (1) has, in 
addition to a single, permanent service-connected disability 
rated 100 percent disabling, additional service-connected 
disability or disabilities independently evaluated as 60 
percent or more disabling which are separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; 
or, (2) is permanently housebound by reason of service-
connected disability or disabilities.  A veteran will be 
considered housebound where the evidence shows that, as a 
direct result of his service-connected disability or 
disabilities, he is substantially confined to his dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 
C.F.R. § 3.350(i).

Regarding the criteria necessary for housebound status, the 
Veteran does not have a single, permanent service-connected 
disability rated or ratable at 100 percent disabling and 
additional service-connected disability or disabilities 
independently valued as 60 percent or more disabling.  
Therefore, he does not meet the legal criteria for payment of 
compensation at the housebound rate under that criterion.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Additionally, the evidence does not show that his service-
connected disabilities result in his being housebound.  At 
his April 2006 VA examination the Veteran reported that he 
drove and was often out of the home.  This demonstrates that 
the Veteran is not confined to his home.

As the preponderance of the evidence is against the claim for 
special monthly compensation based on the need for regular 
aid and attendance or for being housebound, the benefit-of- 
the-doubt rule does not apply, and the Board has no other 
recourse but to deny the claim.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or housebound status is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


